Citation Nr: 1440825	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the service member's death.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The service member served in the Illinois Army National Guard and was on active duty for training from March 1984 to July 1984.  He passed away in September 2003.  At the time of his death, he was not in receipt of VA compensation benefits.  The appellant is the service member's widow. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2012, the Board remanded this matter for additional development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The record in this matter consists of paper and electronic claims files, and has been reviewed.  No relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in April 2013.  


REMAND

The appellant claims that the service member incurred hypertension and diabetes during service, and that these disorders caused the renal failure that resulted in his death.      

Based on development conducted thus far, the record is now clear in two crucial respects - first, that the service member served on one period of active duty for training between March and July 1984, and served on multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between 1984 and 1999; and second, that in 1998 the service member was found medically unfit for service in the national guard due to hypertension and diabetes mellitus, type II (diabetes).    

The record remains unclear in two crucial respects, however - first, the specific dates of all of the service member's ACDUTRA assignments have not been delineated; and second, medical information concerning the onset and reported aggravation of hypertension and diabetes while on duty has not been obtained.  Service connection may be granted for a disease incurred in or aggravated during active duty or during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  As hypertension and diabetes may be fairly construed as diseases, it is important to establish when he served on ACDUTRA, and when his hypertension and diabetes first manifested.  Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

In the October 2012 remand, the Board requested certain development to clarify these unknown dates.  Certain development requests were pursued, but certain others were not.  For example, the dates of active duty for training for 1985 and 1986 could not be determined.  As such, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, medical inquiry should be conducted into the appellant's assertion that the service member incurred hypertension and diabetes during service, and that these disorders caused the renal failure that resulted in his death.  In addition, the appellant should be asked to provide the complete records of Dr. Anekwe who started treating the service member in June 1994 and any other provider who has treated the service member for hypertension and diabetes.      

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate entities all evidence pertaining to the finding in 1998/1999 that the service member was medically unfit for service due to diabetes and hypertension.  Requests made should reference the service member's social security number, his military service number, his duty status, his correct date of  birth, and the branch of service.  

2.  Obtain information pertaining to the dates of ACDUTRA that occurred in 1985 and 1986.  Such should be requested from any appropriate entities including the National Guard Bureau as that facility should be able to provide a soldier detail report of the service member's retirement points by day, month and year.  

3.  Detail in a report the specific dates of the service member's periods of ACDUTRA between 1984 and 1999, including the period of ACDUTRA from March to July 1984.    

4.  Request that the appellant provide or authorize the release of medical records pertaining to the onset and/or aggravation of hypertension and diabetes, to include the complete records of Dr. Anekwe, who reported that he started treating the service member in June 1994.  Dr. Anekwe also noted that the service member became a diabetic in 1990, therefore, records from other clinicians pertaining to hypertension and/or diabetes dating from 1990, or even earlier, are of particular interest to the Board.  

5.  After the above development has been completed, request a medical opinion from an appropriate clinician.  The clinician should review the entire record, to include any newly associated records obtained as a result of this remand. 

(a) the clinician should offer a medical opinion regarding what the clinician believes were the dates of onset of the service member's hypertension and diabetes.  

(b) the clinician should provide an opinion as to whether it is as likely as not (probability of 50 percent or greater) that hypertension or diabetes were incurred or aggravated in the line of duty during a period or periods of active duty for training.  

(c) only if the answer to (b) is affirmative, the examiner should provide a third opinion addressing whether it is as likely as not that the disorder(s) found related to service (either hypertension or diabetes or both) contributed to the service member's cause of death - renal failure.  

(d) any opinion and conclusion offered should be supported by a full explanation.   

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
7.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the appellant should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

